Case 1:19-cr-00228-RMB Document 55 Filed 05/14/20 Page 1of1
Case 1:19-cr-G0228-RMB Document 53 Filed 05/13/20 Page 1 of 1

May 13, 2020

By ECF

Hon. Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re:

KUSHNER

id LAW GROUPPLC

 

 

 

 

 

USDC BONY
POCUMENT
ELECTRONICALLY FILED

DOC ts.
DATE

WE
AC at

 

LED: £)1y [po2©

 

 

 

United States v. Christopher Santos Felix;

Docket Number: 19-cr-228

Your Honor,

I represent the Defendant in the above-referenced matter along with Javier A.
Solano, Esq. This case is scheduled for a sentencing on May 28, 2020. However, I write with
consent of AUSA Kedar Bhatia to respectfully request that this date be adjourned by three-

weeks. The reason for this request is three-fold.
mitigation expert has not been finalized because
deal with the death of a client and limited access

First, the investigation by Mr. Santos-Felix’s
the specialist -REY CUSICANOQUI has had to
to Mr. Santos-Felix at the MDC due to the

COVID-19 restrictions which has delayed his work. Additionally, Mr. Solano has had a COVID
death in his wife's family which has impacted his ability to handle ordinary office duties.
Finally, due to my wife's schedule I have been full-time caregiver and school teacher to our two
children (7 and 3.5) and have been unable to attend to my ordinary office duties. Given these
unexpected set-backs and the fact that the defendant has another open case and there would be
negligible impact from the requested delay, the parties respectfully request that Your Honor
grant this request. This is the defendant’s third request for an adjournment of the sentence date.

I thank the Court for its attention to this matter,

 

 

Res

Sensis adlourned 40 bfav/acao

+ hO0am, € 3 thon
\o due 6/8/2920. Gevernmenk

submission ts due 6/:S/2eee,

 

 

 

Cc: AUSA Kedar Bhatia
(Vis ECF
16 Court Street, 36 Floor 4
SO Se hapa

pei. pA ‘Reeisey,

Date: ltl 2020

pectfully submitted,

Oe fie

idhael P. Kushner, Esq.

, Brooklyn, New York 11241

e 718.504.4630 (facsimile)
awGroup.com

 

Richard M. Berman, U.S. DI

 

 
